ORDER
PER CURIAM.
The State of Missouri appeals, pursuant to Section 547.200.2 RSMo 1994, from the trial court’s decision to grant defendant’s motion for judgment of acquittal notwithstanding the verdict. The trial court’s judgment was entered after a jury found respondent guilty of sale of a controlled substance, Section 195.211 RSMo 1994.
We have reviewed the briefs of the parties and the record on appeal and find no jurisprudential purpose would be served by a *491written opinion. We affirm the judgment pursuant to Rule 30.25(b).